Matter of Seiler v Crandall (2021 NY Slip Op 00782)





Matter of Seiler v Crandall


2021 NY Slip Op 00782


Decided on February 5, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2021

PRESENT: SMITH, J.P., CARNI, NEMOYER, TROUTMAN, AND BANNISTER, JJ. (Filed Feb. 5, 2021.) 


MOTION NO. (620/20) OP 19-02250.

[*1]IN THE MATTER OF BRIAN SEILER, PETITIONER, HON. 
vJOHN H. CRANDALL, AS ACTING HERKIMER COUNTY COURT JUDGE, LETITIA JAMES, NEW YORK STATE ATTORNEY GENERAL, JEFFREY S. CARPENTER, AS HERKIMER COUNTY DISTRICT ATTORNEY AND SCHUYLER TOWN COURT, RESPONDENTS.

MEMORANDUM AND ORDER
Motion for reargument denied.